173 S.W.3d 659 (2005)
STATE of Missouri, Respondent,
v.
Paul E. TAYLOR, Appellant.
No. WD 64597.
Missouri Court of Appeals, Western District.
October 18, 2005.
Kent Denzel, Columbia, MO, for appellant.
Shaun J. Mackelprang, Asst. Atty. Gen., Jefferson City, MO, for respondent.
*660 Before RONALD R. HOLLIGER, Presiding Judge, ROBERT G. ULRICH, Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM.
Paul E. Taylor was convicted by a Cole County jury of one count of the class B felony of committing violence against an employee of the Missouri Department of Corrections, section 217.385, RSMo 2000, for which he was sentenced to a seven-year term of imprisonment, to be served concurrent with the four-year sentence he was already serving at the time of the charged offense. On appeal, Taylor contends the trial court erred and abused its discretion in refusing to permit his attorney to inquire during voir dire as to whether the members of the venire panel would be able to make an independent judgment as to Taylor's guilt and not simply go along with the majority.
After carefully reviewing the record, we conclude that, as phrased, defense counsel's question was properly disallowed since it misstated the law. Furthermore, Taylor's attorney was not precluded from all inquiry whatsoever into the prospective jurors' ability to decide the case for themselves; defense counsel was only precluded from asking an improper question that misstated the law. Finally, even if the trial court's ruling had been erroneous, Taylor was not prejudiced.
While no jurisprudential purpose would be served by a formal written opinion, a memorandum further explaining the reasons for our decision has been provided to the parties. Taylor's conviction and sentence are affirmed pursuant to Rule 30.25(b).